Walker, Judge:
In this suit against the United States plaintiff seeks the refund of certain money paid as customs duties under the Revenue Act of 1932, as amended. The merchandise involved consisted of toilet soap which, it is undisputed, contained 54.40 percent acid of tallow, 12 percent acid of lard, and 9.60 percent acid of cocoanut. No dispute is raised as to the assessment made under the Tariff Act of 1930, but it appears that in determining the Internal Revenue tax applicable under section 601 (c) (8) of the Revenue Act of 1932, as amended (sec. 2491, Internal Revenue Code, 1939), the collector imposed the following tax: A tax equivalent to that proportion of the rate assessable on acid of tallow (3 cents per pound) which the weight of the acid of tallow contained in the imported soap bore to the entire weight of the soap, plus that proportion of the rate assessable on acid of lard (3 cents per pound) which the weight of acid of lard bore to the entire weight of the soap, plus that proportion of the rate assessable on acid of cocoanut (5 cents per pound) which the weight of the acid of cocoanut bore to the entire weight of the soap. It is the contention of the importer that since the percentage of acid of cocoanut contained in the imported soap is less than 10 percent no tax under the section specified is assessable on it.
We think a mere reading of the section of the Internal Revenue Code under which the tax was imposed is sufficient to demonstrate that plaintiff’s claim is not well-founded. Section 2491 (c) of the Internal Revenue Code imposed a tax on- — ■
Any article, merchandise, or combination * * * 10 per centum or more of the quantity by weight of which consists of, or is derived directly or indirectly from, one or more of the products specified above in this paragraph or of the oils, fatty acids, or salts specified in section 2470 * * *. [Italics added.]
*655Since the soap in issue contained 54.40 percent by weight of acid of tallow, 12 percent by weight of acid of lard, and 9.60 percent by weight of acid of cocoanut, totaling 76 percent by weight of products which, if imported by themselves, would be taxable, the entire article, the soap, falls within the provisions of section 2491 (c), supra, since it is an “article * * * 10 per centum or more of the quantity by weight of which consists of, or is derived directly or indirectly from, one or more of the products” specified in the section, and there remains merely the application of the mathematical formula for determining the rate or rates of tax imposed thereon, which does not appear to be in dispute.
The protest is therefore overruled, and judgment will issue accordingly.